Citation Nr: 1036448	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-38 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD) for 
the period between September 1, 2004, and August 31, 2005.

2.  Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD for the period between September 1, 
2005, and March 5, 2006.

3.  Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD for the period beginning May 1, 2006.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 
1970.  Service in Vietnam and awards of the Combat Action Ribbon 
and Purple Heart Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a July 2005 claim received by VA on September 1, 2005, the 
Veteran sought an increased disability rating for his service-
connected PTSD.  In the November 2006 rating decision, the RO 
increased the disability rating to 70 percent for the period 
between September 1, 2005 and March 5, 2006; increased the 
disability rating to 100 percent due to hospitalization between 
March 6, 2006, and April 28, 2006; and continued the 30 percent 
disability rating from May 1, 2006 to the present.

The Veteran disagreed and perfected an appeal.  In an April 2009 
decision, the Board granted a 50 percent disability rating for 
the period between September 1, 2004, and August 31, 2005, and a 
50 percent disability rating for the period beginning May 1, 
2006.  The Veteran disagreed and appealed to the Court of Appeals 
for Veterans Claims (Court).  In a January 2010 order, the Court 
adopted the terms of a Joint Motion for Remand (JMR), and 
remanded the Veteran's claim for further consideration by the 
Board.

The issue of entitlement to a disability rating in excess of 50 
percent for the period beginning May 1, 2006, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.  In addition, the 
issue of entitlement to Individual Unemployability (TDIU) 
benefits are intertwined with the issue of an increased 
disability rating that is being remanded.  


FINDINGS OF FACT

1.  Between September 1, 2004, and August 31, 2005, the Veteran's 
PTSD was manifested by intrusive thoughts and memories, anxiety 
and depression, suicidal ideation, isolation, difficulty in 
maintaining a legal practice and family relationships, sleep 
disturbances and short-term memory problems.

2.  Between September 1, 2005, and March 5, 2006, the Veteran's 
PTSD was manifested by intrusive thoughts and memories, daily 
anxiety attacks and severe depression, suicidal ideation, 
isolation, difficulty in maintaining a legal practice and family 
relationships, sleep disturbances and short-term memory problems.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for service-connected PTSD for the period between September 1, 
2004, and August 31, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 70 percent 
for service-connected PTSD for the period between September 1, 
2005, and March 5, 2006, have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the Veteran contends that the Board did not 
adequately address the Veteran's PTSD symptoms in the context of 
higher rating criteria in the April 2009 Board decision.  He 
contends that the evidence supports a conclusion that he is 
entitled to a higher disability rating than 50 percent for the 
period between September 1, 2004, and August 31, 2005, and in 
excess of 70 percent for the period between September 1, 2005, 
and March 5, 2006.  The Board will briefly address preliminary 
matters and then render a decision on the issues on remand from 
the Court.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran has not contended that he has been prejudiced by any 
lack of notice or by lack of assistance from VA regarding the 
development of his claim.  As noted in the April 2009 decision, 
the Veteran was informed what evidence is needed to substantiate 
a claim for entitlement for an increased disability rating in a 
letter dated November 2005, and was informed what VA would do to 
help him obtain evidence necessary to support his claim.  The 
Veteran was also informed of how VA determined an effective date 
and a disability rating, and was informed of what evidence would 
be considered in making those decisions.  

The record further shows that the Veteran's service treatment 
records as well as all pertinent VA and private medical records 
identified by the Veteran are in the claims file and the Veteran 
has received several VA examinations and has been treated for on 
numerous occasions for his service-connected PTSD disability.   
Last, the Veteran's due process concerns have been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The record shows that in an 
October 2008 letter, the Veteran's representative informed the RO 
in writing that the Veteran withdrew his request to a hearing 
before a Veterans Law Judge.  The Board further observes that the 
Veteran is an attorney and has been represented by an attorney 
since about January 2008.

For those reasons, the Board finds that the duties to assist and 
inform the Veteran have been satisfied by the RO.  The Board will 
therefore proceed to a decision on the merits.  For purposes of 
economy, the Board will address the two issues regarding 
increased disability ratings in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
In any event, all psychiatric disabilities, except eating 
disorders, are rating using identical schedular criteria.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

Analysis

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD for the period between 
September 1, 2004, and August 31, 2005.

The medical evidence of record for the period under consideration 
includes a July 2004 note from a Veteran's Center counselor 
indicating that the Veteran wished to reengage in therapy for his 
PTSD.  The Veteran reported "increasing difficulties with 
establishing and maintaining intimate relationships, problems 
with anxiety, concentration, and motivation that were 
significantly impacting his performance as an attorney, and 
periods of social isolation and withdrawal."  He also reported 
problems with sleeping, depression and anger, and memory loss.  

The record includes a May 2004 letter from the Kansas office of 
the Disciplinary Administrator and letters between the Veteran 
and an attorney assigned to investigate complaints filed against 
the Veteran by his former clients.  These letters indicate that 
the Veteran had difficulty in meeting ethical standards of 
professional performance and that he was alleged to have not 
filed pleadings and to have failed to provide adequate notice to 
clients of hearings, among other allegations.  

Also of record is a log kept by the Veteran with entries dated 
October 2004 to August 2005 indicates that the Veteran had 
difficulty with Judges and other attorneys involved in cases of 
his clients.  The Veteran's notes indicate he felt confused at 
times and had intrusive thoughts of events related to his Vietnam 
experiences.  He reports missing trial dates and is confused why 
a trial date was not indicated in his own notes taken at pre-
trial conferences or hearings.  He reports feelings of anxiety 
and depression, feelings that he would rather be left alone, and 
that he has difficulty sleeping.   In a statement in October 
2004, the Veteran's counsel points out that the Veteran 
"described his current symptoms as paranoia, insomnia, increased 
memory loss, no energy, concentration problems, and described 
that he just wants to be alone."  See May 2010 brief at p. 3.  
These feelings, he reported, caused him to make mistakes that 
resulted in his inability to adequately perform his profession.  
Veteran's counsel argues that the statements comprise evidence of 
"social impairment and evidence the Veteran's nightmares 
disorient him as to time and place, entitle the Veteran to at 
least a 70 percent disability rating."

The Veteran's counsel also notes an October 2004 VA Mental Health 
follow-up note.  In it, the Veteran is reported to have stated 
that he felt as though "everything is 'falling apart,'" that he 
felt "down" and had "dark thoughts."  He reported having 
thoughts of hurting people but added "which I would never do."  
He reported having intrusive war-related thoughts and nightmares.  
He was described by the examiner as being oriented to time, place 
and person, without delusional thoughts, and with logical 
thought, coherent and clear speech, fair to good judgment and 
insight, and good eye contact.  A GAF score of 60 was reported.  
Veteran's counsel focused in on a description of how the Veteran 
stated that he "woke up with his hand around his wife's neck 
during a war related" nightmare and that he woke up soaked in 
sweat and sometimes could not remember the nightmare.  Counsel 
characterized the evidence that the Veteran was disoriented, a 
danger to others and that, therefore, he was entitled to a 
disability rating in excess of 50 percent.

In the handwritten notes, an entry made in November 2004 shows 
the Veteran missed a hearing and recalled that he wrote himself a 
note about it, but at the time had forgotten about the note and 
the hearing.  The Veteran wrote that his client would be angry 
and that the Veteran felt "threatened, haunted, guilty, 
incompetent," and that he was unable to concentrate for "an 
hour or two" after realizing he had forgotten the hearing.  The 
Veteran next wrote that he "had thoughts about hurting anybody 
that caused me trouble with this . . . but I won't . . . I won't 
ever hurt anyone unless it's necessary to survive."  Suppressing 
the thoughts made him feel "scared."  Another entry made in 
November 2004 states that the Veteran feared a woman who had been 
loud outside his office may have left "an explosive device."   
Veteran's counsel argues that this entry is evidence that the 
Veteran is a danger to others, is socially and occupationally 
impaired, and "has impaired judgment."  This, she contends, 
entitles the Veteran to "at least a 70 percent disability 
rating."

Veteran's counsel points out that in a December 2005 statement, 
the Veteran stated that the "only way he could survive was to 
buy a camper trailer, not work, just hide out, and not have a 
home address."  She then states that the Veteran bought a 
camper, but entered PTSD inpatient treatment instead of living in 
his trailer.  See September 2007 VA Vet Center intake form.  The 
Veteran's purpose of wanting to "hide out" and get away without 
any address appears to have everything to do with the financial 
and ethical problems the Veteran faced.  In a 6 December 2005 
statement the Veteran wrote that he "would like to just skip out 
and go away to S.A.," evidently to get away from the pressures 
and obligations he faced at work.  

An April 2005 VA mental health assessment indicates that the 
Veteran was neatly groomed but presented with a "sad mood" and 
"depressed affect."  The Veteran exhibited poor memory for 
dates, places and events.  His thought processes were described 
as coherent and goal directed and he was reported to have an 
"excellent fund of abstract reasoning ability."  

A June 2005 VA psychological assessment indicates that the 
Veteran exhibited poor eye contact and slow, soft speech.  The 
examiner noted the Veteran "struggles with severe depression and 
anxiety," and should be "closely monitored for suicide 
potential."  The Veteran was described as having "scattered 
ideation and circumstantial reasoning [that] may compromise 
judgment."  The Veteran was also described to harbor "intense 
feelings of anger and may have episodes of explosive emotions."

GAF scores provided by psychological treatment providers include 
a 4 May 2005 VA report assessing a GAF of 60.  The examiner 
reported that the Veteran "described difficulty with nightmares 
and intrusive thoughts weekly," and that "he noted occasional 
flashback phenomenon but denied perceptual disturbances," and 
"noted significant hypervigilence, avoidant behavior, social 
isolation and intermittent exaggerated startle response."  An 
April 2005 VA examiner also assigned a GAF of 60.  An October 
2004 examiner assigned a GAF of 60.  An April 2004 VA follow-up 
note assigns a GAF of 60.  The evidence shows that the assigned 
GAF score throughout the period under consideration was 60.

Veteran's counsel has pointed out select parts of the evidence 
and argues that they satisfy the criteria of a 70 percent 
disability rating.  The Board, however, must view the record as a 
whole, and the Board finds that whole record does not support a 
finding that the Veteran is entitled to a 70 percent disability 
rating for the period between September 1, 2004, and August 31, 
2005.  

The Board first observes that the assigned GAF score of 60 during 
the period "reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers)."  The 
assigned GAF scores are congruent, more or less, with the 
evidence of record, although the struggles the Veteran had with 
his law practice were more serious than "moderate" 
difficulties.  Scores ranging from 41 to 50 include serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).   To be sure, the Veteran exhibited some symptoms 
that may be more congruent with lower GAF scores: he consistently 
voiced thoughts of suicide and of harming others, and he had 
serious problems in keeping his calendar.  Those symptoms, 
however, must be viewed in the context of the whole record.  

The record includes a September 2007 VA Vet Center intake form 
that indicates the Veteran stated that he first had suicidal 
thoughts in 1982.  The Board finds that it is an overstatement to 
characterize the Veteran's long term thoughts of suicide as being 
evidence of the Veteran being a constant danger to himself.  
Similarly, the Veteran's statements of harming others have to be 
read in context with the whole statement.  He was quick to point 
out that he would never harm anyone unless it was for his own 
survival.  There is no evidence that the Veteran has been 
involved in physical altercations with anyone, nor is there any 
evidence that the Veteran has made threats or taken threatening 
action against anyone.  To characterize the statements as 
evidence that the Veteran is a danger to others is also an 
overstatement.

The Board acknowledges that not all of the criteria for a 70 
percent disability rating need be met.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the rating 
scheme].  The Board is to assess the evidence and arrive at a 
disability rating that best reflects the Veteran's social and 
occupational disability.  There is, however, no evidence of 
several criteria stated in the 70 percent disability rating.

There is no evidence in the record that the Veteran had ritual 
behavior or obsessional rituals which interfered with routine 
activities.  His speech has never been described as 
intermittently illogical, obscure, or irrelevant.  There is no 
evidence of impaired impulse control such as unprovoked 
irritability with periods of violence.  There is no evidence of 
spatial disorientation.  During the period under consideration, 
there is no evidence of neglect of personal appearance and 
hygiene.  

With regard to the Veteran's ability to establish and maintain 
effective relationships, the evidence includes the Veteran's 
report to the VA Vet Center in September 2007 that he separated 
from his wife in February 2006.  The July 2005 test results 
indicated that the Veteran "appears prone to forming inaccurate 
impressions of the attitudes and intentions of other people," 
and that these difficulties "may limit the extent to which he is 
able to effectively interact with others."  

The evidence shows the Veteran had difficulty in adapting to 
stressful circumstances, specifically in adapting to his work as 
an attorney.  The circumstances the Veteran found himself in when 
he began to fail to meet ethical standards of practice appear to 
have caused him concern and anxiety that prompted him to be 
depressed to the point where he failed even more to function 
appropriately as an attorney.  

The criteria for a 50 percent disability rating are also not all 
met.  There is, for example, no evidence that during the period 
under consideration the Veteran manifested a flattened affect or 
had circumstantial, circumlocutory, or stereotyped speech.  There 
is evidence that the Veteran was affected by his anxiety and 
depression more than once a week, but none of the examiners used 
the term "anxiety" or "panic attacks."  The Veteran did not 
appear to have difficulty in understanding complex commands, 
although his notes reflect that on a few occasions his work 
product did not meet the needs of the Court; for example, he 
failed to address the issue of child support in a separation 
agreement that he presented to a Judge.  There is evidence of 
impairment of short-and long-term memory; the Veteran would note 
the dates and times of hearings, but would forget to appear at 
them.  

The Veteran's counsel has argued that there is evidence of 
impaired judgment by contending that the Veteran's apparent plan 
to buy a camp trailer and live in it shows impaired judgment.  
The Board observes that a plan to avoid legal responsibilities 
can be considered to show impaired judgment.  There is no 
evidence that the Veteran manifested impaired abstract thinking, 
but there is evidence that the Veteran was often distracted and 
depressed to the point where his motivation to work was 
disturbed.  In sum, the evidence shows that the Veteran had 
difficulty in establishing effective work and social 
relationships.  All of these criteria are for a 50 percent 
disability rating.

After review of the records and in consideration of the arguments 
of Veteran's counsel, the Board finds that when the evidence is 
viewed as a whole, it best fits the criteria of a 50 percent 
disability rating for the period between September 1, 2004 and 
August 31, 2005.  The evidence shows that some of the criteria of 
a 70 percent disability rating were met, but most were not.  The 
Board cannot find that the evidence demonstrates that the 
Veteran's disability picture more nearly approximates the 
criteria for a 70 percent disability rating, and it certainly 
does not more nearly approximate the criteria for a 100 percent 
disability rating.

During the period under consideration, there is no evidence of 
gross impairment in thought processes or communication.  The 
Veteran was not described to have or manifest any delusions or 
hallucinations.  There is no evidence of grossly inappropriate 
behavior; although the Veteran's behavior was inappropriate in 
that he failed to attend hearings and did not communicate with 
clients, his behavior was not grossly inappropriate.  The Veteran 
has had suicidal thoughts since at least 1982 and there is no 
indication in the record that he has attempted suicide or taken 
steps that health care providers or law enforcement have 
considered to be active steps to commit suicide.  A February 2006 
VA report notes that the Veteran indicated that he had a plan for 
suicide in about 2004, but that he did not follow through with 
it.  There is no evidence of specific steps or plans for suicide 
beyond the February 2006 report.

The Veteran has voiced thoughts about hurting others, but 
immediately qualified the thoughts with statements to the effect 
that he would never do anything to harm anyone else.  There is no 
evidence that the Veteran was unable to maintain minimal personal 
hygiene.  Regarding the Veteran's counsel's arguments that the 
Veteran's nightmares are evidence of his disorientation to time 
or place, the Board observes that any dream is a manifestation 
that is not oriented in time or place.  A dream is an event that 
does not take place within the context of normal time or place; 
therefore it cannot serve as evidence of disorientation.  
Finally, there is no evidence that the Veteran experienced memory 
loss for names of close relatives, his own occupation, or his own 
name.  For those reasons, the Board finds that the criteria of a 
100 percent disability rating are also not more nearly 
approximated.

Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD for the period between 
September 1, 2005, and March 5, 2006.

As noted above, the criteria for a 100 percent disability rating 
include total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The evidence for the period includes a December 2005 VA 
examiner's report who indicated that the Veteran manifested a 
flat affect, "with no emotional expressiveness," and generally 
poor eye contact.  The Veteran's conversational speech was 
described as fluent and coherent "with no evidence of paraphasic 
errors."  The Veteran was described to be "capable of above 
average concentration over brief intervals of time."  The 
Veteran's memory was intact and tested in the normal to above 
normal range.  Although the Veteran was depressed, the examiner 
noted that there was "no evidence of suicidal thinking or 
thought disorder during the neuropsychological assessment."  In 
summary, the examiner stated that there was "no indication of 
significant cognitive declines from the current 
neuropsychological evaluation."  Most areas of cognitive 
functioning were found to be above average, general intellectual 
level was in the "superior range," and short-term memory was 
above average.  The examiner noted that the patient's 
forgetfulness is "more likely due to the effects of chronic 
depression."  

In January 2006, a VA provider noted that the Veteran stated that 
he was the "most stressed I've been."  The Veteran further 
stated that his level of depression had not changed since "last 
spring."  The Veteran's affect was described to be "improved 
with good relatedness and occasional smile."  The Veteran 
reported no suicidal or homicidal ideation, and did not state he 
experienced hallucinations or delusions.  The Veteran's insight 
and judgment were described as "poor with regard to current 
emotional state."  

A February 6, 2006, examiner reported that the Veteran was 
oriented to time, place and person, maintained fair eye contact.  
The Veteran's speech was described to be "slow and clear," and 
his thought process was described as goal-directed.  No 
inappropriate behavior was observed.  The Veteran reported daily 
panic attacks and daily depressed or anxious mood.  His impulse 
control was noted to be "ok."  The examiner noted some problems 
in maintenance of personal hygiene in that the Veteran 
"sometimes goes without showering for several days."  The 
Veteran was also noted to have some problems managing money.  The 
Veteran reported he had "strained" relationships with his 
children and step children, and he had just separated from his 
wife.  The Veteran's GAF score was assessed to be 45.  

A letter dated 13 February 2006 from Dr. J.B., Ph.D., a VA 
psychologist, written on behalf of the Veteran to Kansas State 
Bar officials, states that the Veteran's PTSD symptoms often 
interfered with his work by diminishing his ability to 
effectively interact with clients and function in a courtroom 
setting.  Dr. J.B. stated that the Veteran's hypervigilance and 
paranoia have limited the Veteran's ability to interact with 
others.  Dr. J.B. reported that the Veteran suffered from severe 
depression and anxiety and that he had manifested scattered 
ideation and circumstantial reasoning, both of which may have 
compromised the quality of his judgment.  

On March 6, 2006, a VA examiner noted that the Veteran's GAF was 
50.  GAF scores of 45 were assigned in January and February 2006. 

During the period under consideration, there is no evidence of 
gross impairment in thought processes or communication.  The 
Veteran's speech was described as slow and clear.  The Veteran's 
thought processes were described as goal-directed.  The Veteran 
was not described to have or manifest any delusions or 
hallucinations.  There is no evidence of grossly inappropriate 
behavior. 

During this period the evidence does not demonstrate that the 
Veteran had suicidal thoughts and there is no evidence he had 
homicidal thoughts.  There is no evidence that he was disoriented 
or experienced memory loss for names of close relatives, his own 
occupation, or his own name. 

During this period the Veteran was described to have some 
problems in maintenance of personal hygiene and problems managing 
money.  Those are the only two criteria of the 100 percent 
disability rating criteria that the evidence supports.  After 
review of the entire record, the Board finds that the evidence 
does not more nearly approximate a 100 percent disability rating.  

For those reasons, the Board finds that the evidence does not 
support a disability rating in excess of 70 percent for the 
period between September 1, 2005 and March 5, 2006.


ORDER

Entitlement to a disability rating in excess of 50 percent for 
service-connected PTSD for the period between September 1, 2004, 
and August 31, 2005, is denied.

Entitlement to a disability rating in excess of 70 percent for 
service-connected PTSD for the period between September 1, 2005, 
and March 5, 2006, is denied.


REMAND

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD for the period beginning May 1, 
2006.

Reasons for remand

The most recent VA examination of the Veteran appears to have 
been conducted during the Veteran's hospitalization in February 
2007.  Subsequent reports do not include any formal findings of 
symptoms.  As such, the record is not adequate to properly rate 
the Veteran's current PTSD symptoms.  In addition to the 
determination and assessment of the Veteran's PTSD symptoms, the 
Board remands the claim for determination of the impact the 
Veteran's service-connected disabilities have on the Veteran's 
ability to maintain and follow substantially gainful employment.

The record evidence also raises the issue of whether the Veteran 
is entitled to Individual Unemployability (TDIU) benefits.  
Because the issue of entitlement to TDIU is inextricably 
intertwined with the issue of the remanded increased disability 
rating claim.  For that reason, the issue is remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related to 
each other in the prescribed degree should not be subject to 
piecemeal decision-making or appellate litigation].

Extraschedular consideration

If the RO determines that TDIU benefits are not warranted, the 
Board finds that referral for extraschedular consideration for 
service-connected PTSD is warranted. See 38 C.F.R. § 3.321 (b)(1) 
(2009).  The evidence of record shows that the Veteran's service-
connected psychiatric disorder affects his ability to work. 
Specifically, the Veteran has contended that he has given up the 
practice of law because of the effects of his PTSD.  Although 
disturbances of motivation are contemplated in the rating 
criteria for PTSD, the Board notes the reported loss of work due 
to his disability is likely significant.  Therefore, on remand, 
his claim should be referred to the Director, Compensation and 
Pension Services, for consideration of an extraschedular 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran in 
writing and request that he provide or 
identify and provide access to any mental 
health treatment records from January 2008 
onward.  Any records identified shall be 
obtained and associated with the Veteran's VA 
claims folder.

2.  After completion of the foregoing, the RO 
shall provide the Veteran with a VA 
psychiatric examination by a psychiatrist who 
shall review the Veteran's VA claims folder 
prior to conducting an examination of the 
Veteran.  The examiner shall determine the 
nature and extent of the Veteran's service-
connected PTSD disability and provide a 
thorough description of the symptoms 
manifested by the Veteran.  The examiner 
shall also provide an opinion regarding the 
extent, if any, to which the Veteran's 
service-connected disabilities prevent him 
from maintaining and following substantially 
gainful employment.  If the examiner cannot 
provide such an opinion without resort to 
mere speculation, the examiner shall state 
the reasons why that is the case.

3.  After completion of the foregoing, the RO 
shall readjudicate the Veteran's claim for a 
disability rating in excess of 50 percent for 
service-connected PTSD for the period 
beginning May 1, 2006.  

4.  After completion of the foregoing, the RO 
shall adjudicate the Veteran's implied claim 
for TDIU benefits.  If TDIU benefits are not 
allowed under 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 
3.321 (2009).  If the benefits sought on 
appeal remain denied, the RO should provide 
the Veteran and his counsel with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


